 

Case 1:18-cv-01173-ABJ Document 22-3 Filed 03/29/19 Page 1 of 19
6 Chto

The Future of the Nuclear Stockpile

A Nuclear Posture Review Background Paper prepared by the
NNSA National Laboratories

 

 

  
 
   
  

  

a
pt from ae release under the Freedom
Information Act (5 Tr 552), exemption nuarier and category: 5,
Privileged Information.
Department of Enezg, Hjeueretuired prior to public release,
Name/Org:
Date: March 20, 2017
Guiets n/a

 
 
    

     

       

 

 

 

 

 

 

 

 

March 2017

This paper was prepared as background reading for officials participating in the 2017 Nuclear
Posture Review (NPR). It was produced by an informal study group consisting of technical
experts from the three NNSA national laboratories and is one of a set of such background papers
on topics of likely importance to the 2017 NPR where the technical expertise of the NNSA
national laboratories is relevant. This paper does not provide policy recommendations. As an
unclassified background paper, it is intended to help frame key issues, assemble relevant
background information, and sketch out alternative pathways forward. A more comprehensive
discussion of these issues at the classified level would be beneficial. The views expressed here
are those of the study group only and do not represent official positions of the NNSA national
laboratories as institutions, nor of any particular individual participant in the study group.

For more information, please contact:
(bo)

 

 

 

CERRO

en

rae Livermore

“18-LR-0064 (P. Malone Pea REFERRALS
Case 1:18-cv-01173-ABJ Document 22-3 Filed 03/29/19 Page 2 of 19
HE

siphhahabtealehsombe: rb) cles

18-LR-0064 (P. Malone)/NNSA/REFERRAL/021
 

 

Case 1:18-cv-01173-ABJ Document 22-3 Filed 03/29/19 Page 3 of 19

The Future of the Nuclear Stockpile

Introduction

The U.S. nuclear arsenal consists of nuclear warheads (for intercontinental ballistic missiles
[ICBMs], submarine-launched ballistic missiles [SLBMs], and the cruise missile) and nuclear

 

bombs (for heavy bombers and fighter bombers){(b)(5)

 

(b)(5)

 

 

(b)(5) | Following the bipartisan advice of the Strategic
Posture Commission, in 2009 the administration put in place a program to sustain the existing
arsenal of weapons through life extension programs, a process that will take two decades to
complete. It also continued the policies of the prior two administrations to maintain the
moratorium on underground nuclear explosive testing of warheads. To determine the capabilities
and capacities needed to support stockpile sustainment over the long term, the administration
also set out a long-term vision of the needed future stockpile. |(5)(5)

 

 

(b)(5)

 

Background

The Nuclear Posture Reviews of 1994 and 2001 did not need to give significant attention to a
long-term vision of the U.S. nuclear stockpile. In 1994, the stockpile was still quite modern,
much of it having been produced during the 1980s as part of the Reagan administration’s nuclear

OFHerrE EEO I

gn

=)

Los Alamos " Lawrerios Livermore tu) Neriewal

ational Laborato want

18-LR-0064 (P. Malone INNSA/REFERRAL/O22~

amu
wh

 
Case 1:18-cv-01173-ABJ Document 22-3 Filed 03/29/19 Page 4 of 19
ep tt:

modernization program. Accordingly, in 1994, policymakers focused on how to reduce the large
arsenals of U.S. and Soviet/Russian weapons inherited from the Cold War, while also hedging
against a possible renewal of strategic competition with Moscow. The Clinton administration
focused on reducing both numbers and types of weapons and oversaw a significant
dismantlement program.

In 2001, the high-level political focus was again on reducing the role of nuclear weapons in U.S.
security strategy, in the context of an increased role for defenses (primarily, but not exclusively
ballistic missile defenses). The stockpile was further reduced as a result of unilateral action by
the United States and also in the context of bilateral reductions with Russia. The George W.
Bush administration also put an emphasis on hedging, but made a stronger point than the Clinton
administration of shifting over time to increasing reliance on an agile, responsive infrastructure
that could generate new capabilities in a timely manner on the basis of strategic warning. In its
first term, the Bush administration tried but failed to gain congressional support for a Robust
Nuclear Earth Penetrator warhead (following on Clinton administration efforts to field an
improved capability to put at risk hard and deeply buried targets). In its second term, the Bush
administration undertook to begin the replacement of aging weapons with replacements with
comparable military characteristics in the form of the Reliable Replacement Warhead, and in
support of a long-term vision of a stockpile that would have high reliability and long shelf life.
This too failed to gain congressional support.

In 2008, Congress formed a bipartisan commission, with former Secretaries of Defense William
Perry serving as chair and James Schlesinger as vice chair, to offer advice to Congress and the
new administration on U.S. nuclear strategy. Among its recommendations was sustainment of
the existing arsenal of nuclear weapons through life extension programs. It provided a long-term
vision of a stockpile that would remain safe, secure, and reliable but would not necessarily
include supplemental or new capabilities. The Obama administration accepted this
recommendation, which has had a level of bipartisan political support in Congress enabling the
needed investments in the early priority life extension programs. The military has supported the
plan on the basis of an assessment that it provides the capabilities needed to meet military
requirements.

The Obama administration also committed to the modernization of the nuclear weapons
complex. Infrastructure modernization must be guided by an understanding of the specific
capabilities and capacities associated with the long-term life extension program. Accordingly,
the Nuclear Weapons Council (the body that ensures effective cooperation between the
Department of Energy and Department of Defense) set out to create a long-term vision of the
needed U.S. stockpile. That vision ts informed by a number of factors.

* The overall size of the stockpile is a function of the historical commitment to maintain
nuclear forces that are second to none. Practically, that has meant that the United States
would maintain a strategic force based on the principle of parity with Russia.

* The overall mix of capabilities in the stockpile is a function of military requirements.
These are set by the Department of Defense following written instructions from the
President about nuclear employment planning.

2 OFRCEHEESE-OAEY
ro
—_ .
a) Sumill
Los Alamos } Lawrence Livermore LPH fei
WATIONAL LANDA ATORY ————= _ National Laborat eee | BY tian

“"'18-LR-0064 (P. Malone)/NNSA/REFERRAL/023
 

Case 1:18-cv-01173-ABJ Document 22-3 Filed 03/29/19 Page 5 of 19
Beppe

« The size and mix of capabilities are also functions of decisions about how to hedge
against geopolitical and technical surprise. How much risk to accept in the characteristics
of the hedge is a major factor for each administration.

The 3+2 stockpile assumes that the United States will maintain the triad of delivery systems, and
the forward-deployable dual-capable fighter-bombers, for the foreseeable future as the optimum
way to maintain strategic stability. Itassumes that the United States will accept some but not a
great deal of risk in the hedge, |()(5)

 

(b)(5)

 

 

(b)(5) |Based on this vision, the Nuclear Weapons Council has developed
and endorsed a long-term plan for synchronizing warheads with delivery systems (to ensure there
are no capability gaps in the stockpile), for leveling workloads (to ensure efficient use of
available resources), and for investing in the needed infrastructure (to ensure the necessary
industrial facilities and skills and expertise are available).

 

This short background paper on the future nuclear stockpile cannot treat each of these variables
at length. A separate background paper has been written on hedge strategy and posture. The
question of whether to maintain the Triad is beyond the scope of our analysis. In the following
analysis, this paper focuses instead on two key factors. First, from a technical perspective, what
warhead features and associated military capabilities may be seen as necessary and useful in the
stockpile? Second, from a technical perspective, what might change in the security environment
imply for desired features and capabilities? The paper then turns to a discussion of alternatives to
the 3+2 stockpile.

This paper does not consider the stockpile modernization pathways that would align with
alternative visions of the future stockpile. This is the focus of a separate paper. Although the
topics are closely related, they are also sufficiently distinct to warrant separate treatment. The
stockpile modernization paper takes a comprehensive approach to the factors and policy issues
governing the business of sustaining and modernizing U.S. nuclear weapons.

Necessary and Useful Stockpile Characteristics

This paper explores four key characteristics: effectiveness, surety, flexibility, and responsiveness.
In each case, it is possible to identify emerging trends and factors that will affect decisions about
whether existing military capabilities meet requirements.

 

 

 

 

Effectiveness
(b)(5)
OF 3
Los As Lawreriog Livermore (ris) or
ATION AL LA ANAT OAY es ‘alional Laborat ee | cliente

18-LR-0064 (P. Malone INNSA/REFERRAL/024
Case 1:18-cv-01173-ABJ Document 22-3 Filed 03/29/19 Page 6 of 19
Http

 

(b)(5)

 

 

 

Surety

Surety! is a term encompassing materiel, personnel, and procedures as they bear on the security,
safety, and reliability? of nuclear weapons.’ Surety in nuclear weapon design impacts
dimensions, mass, weight, materials and other parameters of the weapon itself. It contributes to

 

Joint Publication 1-02, Department of Defense Dictionary of Military and Associated Terms, (8 November 2010;
as amended through 31 January 2011), pg. 264; http://www.people mil/Portals/56/Documents/rtm/jp1_02.pdf
(accessed October 31, 2016).

Note that reliability is not included in the DOE definition of surety but is included in the DoD definition, which
will be used herein; and, use control will not be discussed for classification reasons.

Surety requirements for nuclear weapons are defined in the 452 series of DOE Orders as well as DoD 3150.02
Military Characteristics for weapon design safety are derived from DOE O 452.2 and DoD Manual 3150.02.
Elements of security requirements can be found in DOE O 452.4 and DoD Directive S-5210.81,

4 Rehr ee
oe
Los es at Livermore (rife) fn fist wi
MATION AL A AnOART ‘On ————_— SS ational Laborat } a

Se
18-LR-0064 (P. Malone INNSA/REFERRAL/025
Case 1:18-cv-01173-ABJ Document 22-3 Filed 03/29/19 Page 7 of 19
eee tetas:

multiple functional architectures (weapon performance, security architecture, and safety
architecture—some or all of which can be combined). And it affects fit via communication needs
across the delivery system and warhead or bomb interfaces.

The surety of the U.S. nuclear arsenal has been a high priority for every American president,
especially after 9/11, and with the rising specter of nuclear terrorism. The 3+2 stockpile meets
the highest surety standards with available technologies. But every administration must concern
itself with what surety standards are sufficient.

Flexibility

Flexibility is a measure of the ability to adapt a stockpile over time to new requirements. A
flexible stockpile is one that can support new future functions by quickly adding new attributes,
growing in size, or altering types. It draws in part on the use of interchangeable parts. It may also
help to extend service life.

 

 

(b)(5)

 

 

OFC eE-OhEs 5

Log peek Yt Lares Livermore (rin) om i

ational Labora’ vali

18-LR-0064 (P. Malone INNSA/REFERRAL/026
Case 1:18-cv-01173-ABJ Document 22-3 Filed 03/29/19 Page 8 of 19

 

 

(b)(5)

 

Responsiveness

Responsiveness is a function of the design and production infrastructure, not of the stockpile per
se. In recent years, responsiveness has emerged as a key policy concern. The National Defense
Authorization Act for FY 16, Section 3112, calls on DOE/NNSA to establish a Stockpile
Responsiveness Program (SRP)? “to identify, sustain, enhance, integrate, and continually
exercise all capabilities required to conceptualize, study, design, develop, engineer, certify,
produce, and deploy nuclear weapons.” The SRP’s assigned objectives include the following:

 

 

(b)(5)

 

 

 

This law essentially integrates and strengthens existing approaches to stockpile stewardship and
sustainment. Renewed efforts are needed to streamline logistics and operational processes,
ensure efficiency, and consider flexible opportunities and the readiness to use them. A

 

(b)(5)

 

 

+ 50U.S. Code § 2538b — Stockpile responsiveness program.

 

(b)(5)

 

 

 

6 OSes

on

viv
ver

Los ee ake Lares Livermore helm

ATION ALLARD ABTARY ional Laboral hn suena

18-LR-0064 (P. Malone INNSA/REFERRAL/027
Case 1:18-cv-01173-ABJ Document 22-3 Filed 03/29/19 Page 9 of 19

The Changing Security Environment and Technical Stockpile Requirements

Other background papers prepared by this study group explore the ways in which potential U.S.
adversaries armed with nuclear weapons are developing strategies to counter U.S. influence and
escalation control, with a primary focus on regional conflicts against a U.S.-led coalition. These
developments may have an impact on U.S. assessments of the effectiveness of its existing
nuclear forces. Some or all of these factors may lead to renewed consideration of whether the
mix of U.S. nuclear capabilities reflected in the 3+2 stockpile will be acceptable and sufficient in
light of emerging circumstances, or whether alternatives are preferred or necessary.

Key factors include the following:

 

 

(b)(5)

 

2017 Stockpile Options

In sum, U.S. leaders must design a stockpile that meets military and other requirements in light
of changing circumstances. They must choose what capabilities to prioritize and what risks to
accept. The 3+2 stockpile represents one such set of choices|(6)(5)

 

 

 

 

(b)(5)

 

CFE EEO y

ry

Los Marah " ere Livermore

ational Laborat

18-LR-0064 (P. Malone INNS A/REFERRALIO28~

(=)

 
Case 1:18-cv-01173-ABJ Document 22-3 Filed 03/29/19 Page 10 of 19

 

 

 

(b)(5)
8 Pere ie
Los Alamos we Lawrence Livermore (ri i ; en il

ational Laborat

18-LR-0064 (P. Malone INNSA/REFERRAL/029 -

 
Case 1:18-cv-01173-ABJ Document 22-3 Filed 03/29/19 Page 11 of 19
Hee tei

 

 

(b)(5)

 

Pan

‘IM

Los Alamos © Lawrence Livermore (rin) Meatpnal

National Laborat calvary

18-LR-0064 (P. Malone NNSA/REFERRAL/030-

 
Case 1:18-cv-01173-ABJ Document 22-3 Filed 03/29/19 Page 12 of 19

 

(b)(5)

 

 

 

10 OFHerrees-OhE

Log oe 1. 4 Lawrence Livermore

18-LR-0064 (P. Mone NNSA/REFERRALIOST ee
Case 1:18-cv-01173-ABJ Document 22-3 Filed 03/29/19 Page 13 of 19

GPE ES-ES

 

 

(b)(5)

 

OFRHerr Ee eE-OhEs

yn

Los een re Lawrence Livermore

National Laborat

18-LR-0064 (P. Malone )/NN

Pe AIREFERRALIONS™

 
Case 1:18-cv-01173-ABJ Document 22-3 Filed 03/29/19 Page 14 of 19

 

 

 

 

 

 

(b)(5)
(b)(S)
12
x OFC ESE-ONEY _
Los Alamos SO 7 Lawrence Livermore 7h Sma
WATIONAL LADOMATONY Re National pele

18-LR-0064 (P. Malone/NNSA/REFERRAL/O33

 
Case 1:18-cv-01173-ABJ Document 22-3 Filed 03/29/19 Page 15 of 19

 

 

 

ye)
HE hire ie 13
Los Alamos ————— Bani, —§ ————— (rh ~—
18-LR-0064 (P. Malone \INNSA/REFERRAL/034

 
Case 1:18-cv-01173-ABJ Document 22-3 Filed 03/29/19 Page 16 of 19

 

 

 

 

 

 

(b)(S)
(b)(5) b)(5)
(b)(5)
14 OF
Los Alamos © Lawrence Livermore (ras) Rani

National Laborat

18-LR-0064 (P. Malone INNSA/REFERRAL/O35-

 

 

 
Case 1:18-cv-01173-ABJ Document 22-3 Filed 03/29/19 Page 17 of 19

GHEE ESE ONE

 

(b)(5)

 

 

 

 

 

(b)(5)

 

Los Alamos 1 Lear Livermore

National Laborato

18-LR-0064 (P. Malone )/NN

ISA/REFERRAL/O36_

 

 
Case 1:18-cv-01173-ABJ Document 22-3 Filed 03/29/19 Page 18 of 19

 

 

 

 

 

CHS a
(BS)
(b)(S)
(b)(S)
16 Pte hte
Los Alamos we Lawreiog Livermore rh Ainional
ee ational Laboral er i i

18-LR-0064 (P. Malone INNSA/REFERRAL/O37—

 
Case 1:18-cv-01173-ABJ Document 22-3 Filed 03/29/19 Page 19 of 19

 

 

 

GEHRIG ESE-OREF
(b)(5)
Hit
. OPC ESE-ONEY 17
ee | C
18-LR-0064 (P. Malone VNNSA/REFERRALIO38.

 
